EXHIBIT 10.3

NOTE AND WARRANT PURCHASE AGREEMENT

This NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of August
5, 2005 by and among Large Scale Biology Corporation, a Delaware corporation
(the “Company”), Large Scale Bioprocessing, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company (“Bioprocessing”), and each purchaser
identified on the signature page hereto (each an “Investor” and collectively the
“Investors”).

RECITALS

          A.          The Company is currently in need of funds to help finance
its operations until the closing of its next round of significant financing.
          B.          The Company and Bioprocessing own and operate a
manufacturing facility and land in Owensboro, Kentucky, for pilot and
large-scale protein extraction and downstream biomanufacturing of products
(“Owensboro Facility”).
          C.          The Investors are willing to advance funds to the Company,
some of which will fund Bioprocessing’s operations, in exchange for the issuance
to each such Investor of (i) a Secured Promissory Note evidencing the Company’s
obligation to repay such Investor’s loan of the advanced funds with such loan to
be secured by a security interest and second mortgage on the Owensboro Facility
real property; and (ii) a Warrant to purchase certain shares of capital stock of
the Company, all as provided in this Agreement.
NOW THEREFORE, the parties hereby agree as follows:

          1.     PURCHASE AND SALE OF NOTE AND WARRANT.

                    1.1     Note Purchase.  Subject to the terms and conditions
of this Agreement, the Company agrees to sell to Investors, and each Investor
agrees to purchase from the Company, a Secured Promissory Note in the form
attached to this Agreement as Exhibit A (the “Note”) in the amount equal to the
amount specified for such Investor on the signature page hereof, in the
aggregate principal amount for all Investors of $1,000,000.00.  The performance
of the Company of its obligations under the Note is secured by a Security
Agreement in the form attached hereto as Exhibit B (the “Security Agreement”)
and a Mortgage in the form attached thereto as Exhibit C (the “Mortgage” and
together with the Security Agreement, the “Security Agreements”) each entered
into by the Company and the Investors as of even date herewith.

                    1.2     Warrant Issuance.  Subject to the terms and
conditions of this Agreement, the Company further agrees to sell and issue to
each Investor a warrant to purchase shares of the Company’s capital stock (“LSBC
Stock” or “Warrant Stock”) equal to 50% of such Investor’s subscription amount
as specified on the signature page hereof divided by the closing bid price on
the day prior to the Closing (“Exercise Price”) in the form attached hereto as
Exhibit C (the “Warrant”).

          2.     CLOSING.  The purchase and sale of the Note and the Warrant
will take place at the offices of the Company, 3333 Vaca Valley Parkway,
Vacaville, California, on August 5, 2005 at 11:30 a.m. Pacific time, or at such
other time and place as the Company and the Investor mutually agree upon (which
time and place are referred to as the “Closing”).  At the Closing, each Investor
will deliver to the Company payment in full for the Note and the Warrant in the
amount specified on the signature page hereof, which Investor agrees to purchase
at the Closing by wire transfer of funds to the Company.  At the Closing, the
Company will deliver to each Investor a duly executed Note and a duly executed
Warrant.

          3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
hereby represents and warrants to each Investor that the statements in the
following paragraphs of this Section 3 are all true and complete as of
immediately prior to the Closing:

                    3.1     Organization, Good Standing and Qualification.  The
Company has been duly incorporated and organized, and is validly existing in
good standing, under the laws of the State of Delaware.  The Company has the
corporate power and authority to own and operate its properties and assets and
to carry on its business as currently conducted and as presently proposed to be
conducted.

                    3.2     Due Authorization.  All corporate action on the part
of the Company’s directors and shareholders necessary for the authorization,
execution, delivery of, and the performance of all obligations of the Company
under, this Agreement, the Note, the Warrant and the Security Agreements has
been taken or will be taken prior to the Closing, and this Agreement
constitutes, and the Note, the Warrant and the Security Agreements, when
executed and delivered, will constitute, valid and legally binding obligations
of the Company, enforceable in accordance with their respective terms, except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditor’s rights generally and (ii) the effect of rules of law governing the
availability of equitable remedies.




                    3.3     Corporate Power.  The Company has the corporate
power and authority to execute and deliver this Agreement, the Note, the Warrant
and the Security Agreements to be purchased by the Investor hereunder, to issue
the Note and the Warrant and to carry out and perform all its obligations under
this Agreement, the Note, the Warrant and the Security Agreements.

                    3.4     Valid Issuance.

                                        (a)     The Warrant and the Warrant
Stock (the “Securities”), when issued, sold and delivered in accordance with the
terms of this Agreement and the Warrant for the consideration provided for
herein and therein, will be duly and validly issued, fully paid and
nonassessable.

                                        (b)     Based in part on the
representations made by each Investor in Section 4 hereof, the offer and sale of
the Securities solely to the Investors in accordance with this Agreement are
exempt from the registration and prospectus delivery requirements of the U.S.
Securities Act of 1933, as amended (the “1933 Act”) and the securities
registration and qualification requirements of the currently effective
provisions of the securities laws of the state in which the Investor is
resident.

          4.     REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF
INVESTOR.  Each Investor hereby, for himself or itself and for no other
Investor,  represents and warrants to, and agrees with, the Company, that:

                    4.1     Authorization.  This Agreement constitutes
Investor’s valid and legally binding obligation, enforceable in accordance with
its terms except as may be limited by  (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.  Investor represents that
Investor has full power and authority to enter into this Agreement.

                    4.2     Purchase for Own Account.  The Securities will be
acquired for investment for Investor’s own account, not as a nominee or agent,
and not with a view to the public resale or distribution thereof within the
meaning of the 1933 Act, and Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same.

                    4.3     Disclosure of Information.  Investor has received or
has had full access to all the information it considers necessary or appropriate
to make an informed investment decision with respect to the Securities. 
Investor further has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to Investor or to which
Investor had access.  The foregoing, however, does not in any way limit or
modify the representations and warranties made by the Company in Section 3.0.

                    4.4     Investment Experience.  Investor understands that
the purchase of the Securities involves substantial risk.  Investor (i) has
experience as an investor in securities of companies in the development stage
and acknowledges that Investor is able to fend for himself, can bear the
economic risk of Investor’s investment in the Securities and has such knowledge
and experience in financial or business matters that Investor is capable of
evaluating the merits and risks of this investment in the Securities and
protecting his own interests in connection with this investment and/or (ii) has
a preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables Investor to be aware of the character, business acumen and financial
circumstances of such persons.

                    4.5     Accredited Investor Status.  Investor is an
“accredited investor” within the meaning of Regulation D promulgated under the
1933 Act.

                    4.6     Restricted Securities.  Investor understands that
the Securities are characterized as “restricted securities” under the 1933 Act
and Rule 144 promulgated thereunder inasmuch as they are being acquired from the
Company in a transaction not involving a public offering, and that under the
1933 Act and applicable regulations thereunder such securities may be resold
without registration under the 1933 Act only in certain limited circumstances. 
In this connection, Investor is familiar with Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the 1933 Act. 
Investor understands that the Company is under no obligation to register any of
the securities sold hereunder.  Investor understands that no public market now
exists for any of the Securities and that it is uncertain whether a public
market will ever exist for the Securities.




                    4.7     No Solicitation.  At no time was the Investor
presented with or solicited by any publicly issued or circulated newspaper,
mail, radio, television or other form of general advertising or solicitation in
connection with the offer, sale and purchase of the Securities.

                    4.8     Further Limitations on Disposition.  Without in any
way limiting the representations set forth above, Investor further agrees not to
make any disposition of all or any portion of the Securities unless and until:

                                        (a)     there is then in effect a
registration statement under the 1933 Act covering such proposed disposition and
such disposition is made in accordance with such registration statement; or

                                        (b)     Investor shall have notified the
Company of the proposed disposition, and shall have furnished the Company with a
statement of the circumstances surrounding the proposed disposition, and, at the
expense of Investor or his transferee, with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such securities under the 1933 Act.

Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be required:  (i) for any
transfer of any Securities in compliance with Rule 144 or Rule 144A; (ii) for
any transfer of any Securities by an Investor that is a partnership or a
corporation to (A) a partner of such partnership or shareholder of such
corporation, (B) a controlled affiliate of such partnership or corporation,
(C) a retired partner of such partnership who retires after the date hereof,
(D) the estate of any such partner or shareholder; or (iii) for the transfer by
gift, will or in testate succession by any Investor to his or her spouse or
lineal descendants or ancestors or any trust for any of the foregoing; provided
that in each of the foregoing cases the transferee agrees in writing to be
subject to the terms of this Section 4 to the same extent as if the transferee
were an original Investor hereunder.

                    4.9     Legends.  Investor understands and agrees that the
certificates evidencing the Securities will bear legends substantially similar
to those set forth below in addition to any other legend that may be required by
applicable law, by the Company’s Certificate of Incorporation or Bylaws, or by
any agreement between the Company and Investor:

                                        (a)     THE SECURITIES REPRESENTED
HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE STATES.  THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE
STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. 
INVESTOR SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

                                        (b)     Any legend required by state
securities laws.

The legend set forth in (a) above shall be removed by the Company from any
certificate evidencing the Securities upon delivery to the Company of an opinion
of counsel, reasonably satisfactory to the Company, that a registration
statement under the 1933 Act is at that time in effect with respect to the
legended security or that such security can be freely transferred in a public
sale (other than pursuant to Rule 144 or Rule 145 under the 1933 Act) without
such a registration statement being in effect and that such transfer will not
jeopardize the exemption or exemptions from registration pursuant to which the
Company issued the Securities.

                    4.10    Piggy-Back Registrations.  If at any time following
the issuance, if any, of shares of LSBC Stock, as the case shall be, the Company
shall determine to prepare and file with the Securities and Exchange Commission
a registration statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities, other than
on Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to Investor a written notice of such determination and, if
within fifteen days after the date of such notice, Investor shall so request in
writing, the Company shall include in such registration statement all or any
part of the LSBC Stock issued to Investor upon exercise of the Warrant that
Investor requests to be registered, subject to customary underwriter cutbacks
applicable to all Investors of registration rights and the other terms and
conditions of such offering, including without limitation the execution by the
participating Investors of an underwriting agreement in the form to be used in
connection with such offering.




                    4.11    Lockup Agreement.  Investor hereby agrees that it
shall not, to the extent requested by the Company or an underwriter of
securities of the Company, as applicable, sell or otherwise transfer or dispose
of any shares of LSBC Stock then owned by such Holder (other than to donees or
partners of the Holder who agree to be similarly bound) for up to one hundred
eighty (180) days following the effective date of any registration statement of
the Company or PDI filed under the Securities Act.  The stock certificate(s)
representing the LSBC Stock, as applicable, will bear appropriate legends
reflecting the restrictions of this Section 4.11.

          5.     CONDITIONS TO CLOSING.

                    5.1     Conditions to Investor’ Obligations.  The
obligations of the Investor under Section 2 of this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:

                                        (a)     Each of the representations and
warranties of the Company contained in Section 3 shall be true and correct on
and as of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing; and

                                        (b)     the Company shall have performed
and complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein.

                    5.2     Condition to Company’s Obligations.  The obligations
of the Company to Investor under this Agreement are subject to the fulfillment
or waiver on or before the Closing of the following condition by Investor:

                                        (a)     Each of the representations and
warranties of Investor contained in Section 4 shall be true and correct on the
date of the Closing with the same effect as though such representations and
warranties had been made on and as of the Closing; and

                                        (b)     Investor shall have performed
and complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein.

          6.     GENERAL PROVISIONS.

                    6.1     Survival of Warranties.  The representations,
warranties and covenants of the Company and the Investor contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of any of the Investor or the Company, as
the case may be.

                    6.2     Successors and Assigns.  The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.

                    6.3     Governing Law.  This Agreement shall be governed by
and construed under the internal laws of the State of California as applied to
agreements among California residents entered into and to be performed entirely
within California, without reference to principles of conflict of laws or choice
of laws.

                    6.4     Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

                    6.5     Headings.  The headings and captions used in this
Agreement are used only for convenience and are not to be considered in
construing or interpreting this Agreement.  All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.

                    6.6     Notices.  Unless otherwise provided, any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given (i) at the time of personal delivery, if delivery is
in person; (ii) one (1) business day after deposit with an express overnight
courier for United States deliveries, or two (2) business days after such
deposit for deliveries outside of the United States, with proof of delivery from
the courier requested; or (iii) three (3) business days after deposit in the
United States mail by certified mail (return receipt requested) for United
States deliveries when addressed to the Investor to be notified at the address
indicated on the signature page hereof, or, in the case of the Company, at 3333
Vaca Valley Parkway, Vacaville, CA 95688, or at such other address as any party
may designate by giving ten (10) days’ advance written notice to all other
parties. 




                    6.7     No Finder’s Fees.  Each party represents that it
neither is nor will be obligated for any finder’s or broker’s fee or commission
in connection with this transaction.  Each Investor agrees to indemnify and to
hold harmless the Company from any liability for any commission or compensation
in the nature of a finders’ or broker’s fee (and any asserted liability) for
which the Investor or any of its officers, partners, employees, or
representatives is responsible.  The Company agrees to indemnify and hold
harmless each Investor from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee (and any asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

                    6.8     Amendments and Waivers.  Any term of this Agreement
the Note and the Warrant may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Investor.

                    6.9     Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision(s)
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

                    6.10     Entire Agreement.  This Agreement, together with
all exhibits and schedules hereto, the Note, the Warrant and the Security
Agreements entered into pursuant hereto, constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.

                    6.11     Independent Nature of Investors’ Obligations and
Rights.  The obligations of each Investor under this Agreement or any Loan
Documents (as defined in the Security Agreement) are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement or any Loan Document.  Nothing contained herein or in any Loan
Document, and no action taken by any Investor pursuant thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or the Loan Documents.

                    6.12     Further Assurances.  From and after the date of
this Agreement, upon the request of any Investor or the Company, the Company and
the Investor shall execute and deliver such instruments, documents or other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

LARGE SCALE BIOLOGY CORPORATION

 

 

 

 

 

By:

/s/ RONALD J. ARTALE

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Ronald J. Artale

 

 

Title:

Chief Operating Officer, Chief Financial

 

 

 

Officer, and Senior Vice President

 

 

 

 

 

 

LARGE SCALE BIOPROCESSING, INC.

 

 

 

 

 

 

By:

/s/ RONALD J. ARTALE

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Ronald J. Artale

 

 

Title:

Chief Operating Officer, Chief Financial

 

 

 

Officer, and Assistant Secretary

 

 

 

 

 

 

INVESTORS

 

SUBSCRIPTION AMOUNT

     

KEVIN J. RYAN, IRA

 

$750,000.00

       

By:

/s/ KEVIN J. RYAN

 

 

 

--------------------------------------------------------------------------------

 

 

     

ROBERT ERWIN, IRA

 

$250,000.00

       

By:

/s/ ROBERT ERWIN

 

 

 

--------------------------------------------------------------------------------

 

 

Attachments:
Exhibit A-          Form of Note
Exhibit B-          Security Agreement
Exhibit C-          Form of Warrant

SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT

 